Citation Nr: 0812716	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-24 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a right knee disability.

2.  Entitlement to a disability rating in excess of 10 
percent for a left knee disability.

3.  Entitlement to a disability rating in excess of 10 
percent for kidney stones.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1986 to March 
1987, and from August 1988 to August 1992.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which continued evaluations of 
10 percent each for the veteran's service-connected right 
knee disability, left knee disability, and kidney stones.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Since the veteran 
did not receive proper notice under § 5103(a) prior to the 
adjudication of his claim, this case is remanded so that the 
veteran may be so notified.

The duty to assist includes obtaining VA and private medical 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  Duenas 
v. Principi, 18 Vet. App. 512 (2004).

When the available evidence is too old to adequately evaluate 
the current state of the veteran's condition, the VA must 
provide a new examination.  Olson v. Principi, 3 Vet. App. 
480, 482 (1992).  Here, the veteran's claims file contains VA 
treatment records from the VA Medical Center (VAMC) up to 
February 2004.  More than four years have passed since the 
veteran's last VA examination for his knees and kidney stones 
in February 2004.  A new VA examination will show the 
veteran's current level of disability.

The Board remands this matter to afford the veteran an 
opportunity to undergo a VA examination to assess the current 
nature, extent and severity of his right knee, left knee, and 
kidney stone disorders.  Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with all 
notification and development necessary to 
comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159 (2007).  
Specifically, the veteran should be 
notified that, to substantiate an 
increasing claim, he must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life.  
Further, if the Diagnostic Code under 
which the veteran is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not be 
satisfied by the veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the veteran's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the veteran.  
Additionally, the veteran must be notified 
that, should an increase in disability be 
found, a disability rating will be 
determined by applying relevant Diagnostic 
Codes, which typically provide for a range 
in severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
Vazquez-Flores, supra.  

2.  Obtain the veteran's VA treatment 
records from February 2004 to the present.

3.  After completion of the above, the 
veteran should be scheduled for an 
orthopedic examination, by an appropriate 
specialist, to evaluate his service-
connected right knee and left knee 
disabilities, pursuant to Diagnostic Codes 
5257.  The claims file should be made 
available to, and be reviewed by the 
examiner in connection with the 
examination, and the report should so 
indicate.  All indicated tests and studies 
should be undertaken.  

When evaluating disabilities of the knees, 
the examiner should determine if there is 
any instability or arthritis, and provide 
the range of motion for each knee.  The 
rationale for any opinions and all 
clinical findings should be given in 
detail.

4.  The veteran should be scheduled for a 
VA examination, by an appropriate 
specialist, to determine the nature and 
severity of his service-connected kidney 
stones, pursuant to Diagnostic Code 7509, 
both currently and throughout the appeal 
period, as reflected by the available 
medical evidence.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  All indicated tests and 
studies should be performed and all 
clinical and special test findings should 
be reported in detail to allow for 
evaluation under applicable VA rating 
criteria.

5.  After completion of the above, the AOJ 
should readjudicate the appellant's claims 
for entitlement to increased ratings for 
his service-connected right knee, left 
knee, and kidney stone disabilities.  If 
any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



